  Case: 2:20-cv-05755-EAS-KAJ Doc #: 5 Filed: 11/17/20 Page: 1 of 1 PAGEID #: 27




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                       EASTERN DIVISION AT COLUMBUS


Elizabeth Pyles

                    Plaintiff,

             vs

                                                  Case No. 2:20-cv-5755
AmGuard Insurance Company

                    Defendant,




                      CERTIFICATE OF MAILING BY CLERK


             Certified mail service has been done by the Clerk, U.S. District Court on

November 17, 2020. A copy of the Complaint, and Issued Summons was sent to the following

location:



  AMGUARD INSURANCE COMPANY
          39 Public Square
            PO Box A-H
       Wilkes-Barre, PA 18703
     (7020 1290 0001 6997 7237)




                                                  Richard W. Nagel, Clerk

                                                  By:     /s/Donald A. Fitzgerald III
                                                        Donald A. Fitzgerald III, Deputy Clerk
